UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7066


TESSA R. R. G. C. CHILDRESS, a/k/a Tessa Rani Raybourne
Childress,

                      Plaintiff – Appellant,

          v.

CHARLESTON   COUNTY  SHERIFF’S   OFFICE;   DANA  E HERRON,
Inspector; INTERNAL AFFAIRS OFFICE OF THE PROFESSIONAL
STANDARDS, The Charleston County Sheriff’s Office,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.      Solomon Blatt, Jr., Senior
District Judge. (2:13-cv-01008-SB)


Submitted:   September 24, 2013        Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tessa R R G C Childress, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tessa R.R.G.C. Childress appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                   We

have     reviewed   the    record    and    find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Childress     v.   Charleston   Cnty.   Sheriff’s   Office,   No.

2:13-cv-01008-SB (D.S.C. June 26, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2